Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Miscellaneous
Claims pending: 128-147
Claims amended: N/A
Claims cancelled: 1-127, 135, 145
New claims: N/A



Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 128, 138 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 02/24/2021, regarding Vermola does not teach teach score game that's not currently displayed, and neither Shanks, nor Zenoni, thus all references fail to teach the currently amended claims 128, and 138.
Examiner disagrees.
Shanks teaches a mosaic channel video stream with interactive services with indicators, such as a channel displayed on video monitors and associated with multiple feeds with interactive other games on the interface, upon a score change certain color lights would flash a certain color, which reads on (method for viewing multiple sporting events, receiving score 
Shanks fails to specifically teach in response to determining that the score between two teams difference in the secondary sporting event is a predetermined number of points, displaying secondary sporting event.
Zenoni teaches an event driven interactive television notification system, wherein the system display notification to a user on a TV based on user selected triggers that matches recent events occurring in subject of importance to user, such as a sports game that is happening and a team in the game achieved a score of a predetermined threshold number of points or more, as a result the user is notified using a prompt or banner, during whatever he/she is watching to tune to the sports game where the threshold score change happened. This reads on (in response to determining that the score difference in the secondary sporting event that is not being generated for display is a predetermined number of points, displaying secondary sporting event). (Fig. 1, 2A-2D, P. 8, 10, 22-23, 26, 28-29, 32, 41,) It is well known that a sport game occur between two teams, and thus when the score changes by a threshold number of points that reads on (score difference between two teams).
Zenoni fails to specifically teach tie between two teams.
Vermola teaches a multiple service within a channel-identification in a device wherein the main broadcast content is given supplemental content when it is of interest to the viewer, such as when news is being broadcasted as the main content on a certain channel and upon determining that the hockey game has a tie score and thus will keep on playing for overtime at 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shanks in view of Zenoni by tie between two teams as taught by Vermola in order to provide a viewer with broadcast and updated supplemental information on any variety of devices.
In addition to Shank, Zenoni teach a secondary game (Fig 2),  that's not currently displayed being triggered due to score threshold and suggested to viewer for tuning to that secondary game, in combination with Vermola which teach specifically "tie score" that combination would still read on the current proposed amendment. 
Examiner suggested possibly taking Fig 11, of tuning to FM radio content using network streaming capabilities and incorporating that into the claim given there is enough support within the specification, and prompt a further search to help expedite.

Thus the combination of Shanks, Zenoni, and Vermola teach the amended claims 128, 138.


Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent 
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

Claims 128-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-86 of U.S. Patent No. 8745661 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 128, 138 similarly claim: A method for viewing multiple sporting events, the method comprising: displaying a primary sporting event; receiving score information for a secondary sporting event that is not being generated for display: determining that a score between two teams in the secondary sporting event that is not being generated for display indicates a tie between the two teams based on the score information for the secondary sporting event; and in response to the determining that the score between two teams in the secondary sporting event indicates the tie between the two teams in the secondary sporting event, displaying the secondary sporting event...….. On the other hand, Patent No. 8745661 Claim(s) 1, 44-45,  similarly, claims a method for sports-related media content tuning in a multi-tuner system, the method comprising: tuning to a first sporting event on a first television channel with a first tuner; tuning to a second sporting event on a second television channel with a second tuner; storing an identifier indicating one of the first sporting event and the second sporting event is a primary sporting event; receiving a user request to tune to a first media content that is not currently tuned by either the first tuner or the second tuner; in 
Claim(s) 128, 138 of the instant application is fully encompassed by the combination of 1, 44-45 except for “score between two teams indicates the tie between two teams” limitation not recited in claim(s) 1, 44-45.  
Vermola teaches a multiple service within a channel-identification in a device wherein the main broadcast content is given supplemental content when it is of interest to the viewer, such as when news is being broadcasted as the main content on a certain channel and upon determining that the hockey game has a tie score and thus will keep on playing for overtime at a supplemental content channel, an indicators 312 or 314 will be displayed for viewing the supplemental overtime hockey game. This reads on (score between two teams indicates the tie between two teams). (Fig. 3, P. 28-32)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Patent No. 8745661 Claim(s) 1, 44-45, by score between two teams indicates the tie between two teams as taught by Vermola in order to provide a viewer with broadcast and updated supplemental information on any variety of devices.

Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 128-147, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US pub: 20090073318) to (Shanks) in view of (US pub: 20040034873) to (Zenoni) in view of (US pub: 20060015908) to (Vermola)
Regarding claims 128, 138, Shanks teaches a mosaic channel video stream with interactive services with indicators, such as a channel displayed on video monitors and associated with multiple feeds with interactive other games on the interface, upon a score change certain color lights would flash a certain color, which reads on (method for viewing multiple sporting events, receiving score information for a secondary sporting event that is not being generated for display, determining a score difference in the secondary sporting event 
Shanks fails to specifically teach in response to determining that the score between two teams difference in the secondary sporting event is a predetermined number of points, displaying secondary sporting event.
Zenoni teaches an event driven interactive television notification system, wherein the system display notification to a user on a TV based on user selected triggers that matches recent events occurring in subject of importance to user, such as a sports game that is happening and a team in the game achieved a score of a predetermined threshold number of points or more, as a result the user is notified using a prompt or banner, during whatever he/she is watching to tune to the sports game where the threshold score change happened. This reads on (in response to determining that the score difference in the secondary sporting event is a predetermined number of points, displaying secondary sporting event). (Fig. 1, 2A-2D, P. 8, 10, 22-23, 26, 28-29, 32, 41,) It is well known that a sport game occur between two teams, and thus when the score changes by a threshold number of points that reads on (score difference between two teams).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shanks by in response to determining that the score difference in the secondary sporting event is a predetermined number of points, displaying secondary sporting event as taught by Zenoni in order to provide a viewer with updated information on a TV the same way as the viewer would on a PC type device.
Zenoni fails to specifically teach tie between two teams.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shanks in view of Zenoni by tie between two teams as taught by Vermola in order to provide a viewer with broadcast and updated supplemental information on any variety of devices.


Regarding claims 129-131, 139-141, Shanks in view of Zenoni in view of Vermola teaches the method, the system, displaying the secondary sporting event.
Zenoni further teaches displaying secondary sporting event in an active window, making a window that displays secondary sporting event an active window, bringing a window that displays secondary sporting event into foreground. 
Zenoni teaches the viewer watching a certain channel 9 on the active window of the TV and being notified of a change in the score of a game currently playing and switching to that channel 7 where the game is on currently and displaying that on the active window of the TV, which reads on (displaying secondary sporting event in an active window, making a window 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shanks in view of Zenoni in view of Vermola by displaying secondary sporting event in an active window, making a window that displays secondary sporting event an active window, bringing a window that displays secondary sporting event into foreground as taught by Zenoni in order to provide a viewer with updated information on a TV the same way as the viewer would on a PC type device.

Regarding claims 132, 142, S Shanks in view of Zenoni in view of Vermola teaches the method, the system, displaying the secondary sporting event.
Zenoni further teaches displaying secondary sporting event in an active window, without receiving additional user input. 
Zenoni teaches the viewer watching a certain channel 9 on the active window of the TV and being notified of a change in the score of a game currently playing and switching to that channel 7 where the game is on currently and displaying that on the active window of the TV, which reads on (displaying secondary sporting event in an active window, without receiving additional user input). (Fig. 1, 2A-2D, P. 32-34,)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shanks in view of Zenoni in view of Vermola by displaying secondary sporting event in an active window, without receiving additional user input as taught 

 Regarding claims 133, 143, Shanks in view of Zenoni in view of Vermola teaches the method, the system, displaying the primary sporting event.
Shanks further teaches displaying a score of secondary sporting event. 
Shanks teaches a mosaic channel video stream with interactive services with indicators, such as a channel displayed on video monitors and associated with multiple feeds with interactive other games on the interface, when scores of games change they are displayed alongside video feeds, which reads on (displaying a score of secondary sporting event). (Fig. 2-4, P.42, 46, 66, 85)

Regarding claims 134, 144, Shanks in view of Zenoni in view of Vermola teaches the method, the system, in response to determining that the score between two teams in the secondary sporting event indicates the tie between the two teams, displaying a score of the secondary sporting event.
Shanks further teaches notification icon next to score. 
Shanks teaches a mosaic channel video stream with interactive services with indicators, such as a channel displayed on video monitors and associated with multiple feeds with interactive other games on the interface, when scores of games change they are displayed alongside video feeds, such as when a team scores a certain color on the position indicator 238 

Regarding claims 136, 146, Shanks in view of Zenoni in view of Vermola teaches the method, the system, i in response to determining that the score between two teams in the secondary sporting event indicates the tie between the two teams, the display of the primary sporting event.
Zenoni further teaches ceasing display of primary sporting event. 
Zenoni teaches the viewer watching a certain channel 9 on the active window of the TV and being notified of a change in the score of a game currently playing and switching to that channel 7 where the game is on currently and displaying that on the active window of the TV, which reads on (ceasing display of primary sporting event). (Fig. 1, 2A-2D, P. 32-34,)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shanks in view of Zenoni in view of Vermola by ceasing display of primary sporting event as taught by Zenoni in order to provide a viewer with updated information on a TV the same way as the viewer would on a PC type device.

Regarding claims 137, 147, Shanks in view of Zenoni in view of Vermola teaches the method, the system, in response to determining that the score between two teams in the secondary sporting event indicates the tie between the two teams, window that displays the primary sporting event.
Zenoni further teaches making a window that displays primary sporting event inactive. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shanks in view of Zenoni in view of Vermola by making a window that displays primary sporting event inactive as taught by Zenoni in order to provide a viewer with updated information on a TV the same way as the viewer would on a PC type device.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/Primary Examiner, Art Unit 2421